 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY ALLEN TUCKER,                               No. 2:18-cv-0035 TLN KJN P
12                         Petitioner,
13              v.                                        ORDER
14    JOSE GASTELO,
15                         Respondent.
16

17             Petitioner, a state prisoner proceeding pro se, requested that this action be dismissed. On

18   November 8, 2019, respondent filed a statement of non-opposition to the dismissal. Pursuant to

19   Rule 41(a) of the Federal Rules of Civil Procedure, petitioner’s request shall be honored.

20             Accordingly, IT IS HEREBY ORDERED that:

21             1. Petitioner’s request (ECF No. 41) is granted.

22             2. This action is dismissed without prejudice. Fed. R. Civ. P. 41(a); see also Rule 12,

23   Rules Governing Habeas Corpus Cases Under Section 2254.

24             3. The Clerk of the Court shall terminate all pending motions and close this action.

25   Dated: November 21, 2019

26
27
     /tuck0035.159
28
                                                         1
